Based upon the alleged negligence of the defendant corporation in the operation of a speeder upon which plaintiff was riding as a passenger, he obtained a judgment for $9,000 against the defendant in a common-law action. For a statement of the facts and the law applicable thereto, see the original opinion, wherein we sustained the judgment of the lower court. Thereafter, the defendant filed a motion for rehearing, which was granted, and our former opinion was reversed, four of the justices voting for reversal and three for adherence to the original opinion. The plaintiff now asks for a rehearing.
We have stated the facts fully in our original opinion and in the opinion dissenting from a reversal thereof, and a repetition thereof we deem unnecessary. They are very similar to those inLamm v. Silver Falls Timber Co., a companion case heard and decided simultaneously with the case now under consideration, and the law which governs in the disposition of the Lamm case is alike applicable to this. Varrelman was a logger, and, as in the case of Lamm, he was away from the place of his employment at the time he sustained the personal injuries forming the basis of this litigation. He was not "on the job" when injured, but was pursuing his own pleasure, without any direction from his employer.
For its perspicuity and well-defined meaning, we again quote the following established principle of law:
"To bring his case within the Compensation Act, the employee must show, as he was required to establish *Page 566 
under the common law, that he was at the time of the injury engaged in the employer's business, or in furthering that business, and was not doing something for his own benefit or accommodation": 28 R.C.L., p. 804, § 92.
The plaintiff herein possessed his common-law remedy for damages, which he pursued, and this remedy should not be denied him. As a result of the trial, he was awarded a judgment for $9,000. In view of the character of the injuries, and the circumstances existing at the time such injuries were sustained, this judgment may seem large. Be that as it may, this court is not authorized to amend the statute by interpretation or construction. Likewise, upon the record before us in the companion case of Lamm v. Silver Falls Timber Co., supra, the judgment for $25,000 therein rendered should be undisturbed. However, the recovery of these judgments and their annulment by reversals bears evidence that "there is virtue and truth in the maxim that `Hard cases are the quicksands of the law'": 29 C.J., 213, note 69.
The petition for rehearing in this cause should be granted.
COSHOW, C.J., and BEAN, J., concur in this dissent. *Page 567